                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DANIEL VANDERKODDE, et al.,                    )
                      Plaintiffs,              )
                                               )      No. 1:17-cv-203
-v-                                            )
                                               )      Honorable Paul L. Maloney
MARY JANE ELLIOTT, P.C., et al.,               )
                        Defendants.            )
                                               )

                                     JUDGMENT

      The Court concluded that it lacks subject-matter jurisdiction over all of the claims

raised in the amended complaint. The claims are dismissed without prejudice. As required

by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: January 24, 2019                             /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
